Citation Nr: 1723917	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-46 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 25, 2011, for migraines.  

2.  Entitlement to an initial rating in excess of 10 percent prior to June 12, 2011, in excess of 20 percent from June 12, 2011, in excess of 10 percent from January 30, 2015, and in excess of 20 percent from December 14, 2016, for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran had active service from November 1988 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in relevant part granted entitlement to service connection for hypertension and assigned a noncompensable rating, effective November 1, 2008; granted service connection for migraines and assigned a noncompensable rating, effective November 1, 2008; granted service connection for a lumbar strain and assigned a 10 percent rating effective November 1, 2008; and denied entitlement to service connection for diabetes mellitus and bilateral plantar fasciitis.

The Veteran testified before a Decision Review Officer at the RO in May 2011.  

A February 2016 rating decision granted a 30 percent rating for migraines effective from May 25, 2011, and increased the rating for lumbar strain to 20 percent from June 12, 2011, and then assigned a 10 percent rating again from January 30, 2015.  The RO also granted service connection for diabetes mellitus.  

In August 2016, the Board denied a compensable rating for migraines prior to May 25, 2011, and in excess of 30 percent from that date, and a compensable rating for hypertension, and remanded the issues of service connection for bilateral plantar fasciitis and entitlement to higher initial ratings for lumbar strain.  Thereafter, the Veteran appealed the decision, solely with respect to an initial compensable rating for migraines prior to May 25, 2011, to the United States Court of Appeals for Veterans Claims (Court).  The claim for a rating in excess of 30 percent for migraines as of May 25, 2011, was specifically abandoned.  In March 2017, pursuant to a Partial Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of his claim for an initial compensable rating for migraines prior to May 25, 2011.  

A March 2017 rating decision granted service connection for bilateral plantar fasciitis and awarded a 20 percent rating for lumbar strain effective December 14, 2016.  

As the issues of service connection for diabetes and bilateral plantar fasciitis were granted, they are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  At all times relevant to the initial rating claim for migraines prior to May 25, 2011, the Veteran's migraines have more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown or approximated.

2.  Prior to June 12, 2011, and from January 30, 2015, to December 13, 2016, the Veteran's lumbar strain has more nearly approximated painful limited motion with forward flexion of the thoracolumbar spine to 45 degrees; neither ankylosis nor incapacitating episodes having a total duration of at least 4 weeks during the past 12 months has been shown or approximated at any time relevant to the claim.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating 30 percent, but not higher, for migraines prior to May 25, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10 4.124a, Diagnostic Codes 8100 (2016).

2.  The criteria for an increased initial rating of 20 percent for lumbar strain have been met prior to June 12, 2011, and from January 30, 2015, to December 13, 2016; the criteria for a rating in excess of 20 percent have not been met or approximated at any time relevant to the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA records, and identified private records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.
II.  Increased Ratings

      A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

	B.  Migraines prior to May 25, 2011

The Veteran's migraines are rated under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks.  A 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating".  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id. 

The Veteran's service treatment records show that the Veteran was treated for migraines.  On occasion there was also dizziness, lightheadedness, and tinnitus associated with the headaches.  Treatment was Toradol, Imitrex and Motrin.  They were noted as frequent. 

The Veteran was afforded a VA examination in December 2008.  The Veteran described his headaches as pounding in the front or temples and usually in the morning if they occur.  The Veteran reported that when the headaches occur he was able to go to work.  The Veteran reported that he experienced headaches on the average of one time per week and they lasted for six hours.  The Veteran reported that the treatment was Motrin if needed.  The Veteran reported there was no functional impairment.  The examiner noted that the Veteran's usual occupation was administrative, and he was currently employed. 

Private treatment records dated November 2008 to December 2009 show that the Veteran's migraines were noted by history.  The severity of the Veteran's migraines was not noted. 

VA treatment records dated March 2010 to July 2011 show that the Veteran's migraines were noted on his VA problems list.  A May 2010 VA treatment record noted that the Veteran's migraines were less frequent and intense with medication. 

At the May 2011 DRO hearing, the Veteran reported that when he was exiting the military he would have sharp pains in the front and back of his head.  He reported that he was very sensitive to light and he would be nauseous from it until he was placed on medication.  The Veteran reported that he had to take the medication every time he had a migraine, which was daily.  The Veteran reported that his migraines impacted his ability to work in that the light from the computer triggered a migraine.  The Veteran reported that he wore shades and sunglasses while working and he had a tinted screen on his monitor.  The Veteran reported that he had the lights above his desk removed and dimmed.  The Veteran reported that he keeps a set of noise cancelling headphones.  The Veteran reported that he takes time off from work about once a month.  The Veteran reported that these episodes were occurring while he was in service and continuing more that he was out.  The Veteran reported that he was missing more time from work than when he was in the service because while in-service they were more compassionate about what he was doing.  The Veteran reported that now "they" do not care.

Overall, treatment records dated prior to May 25, 2011 reflect complaints and treatment that are not inconsistent with the description provided by the Veteran during his hearing.  Subsequent treatment records reflect a level of severity of migraine complaints and treatment which the Board finds to be on par with that prior to May 25, 2011.  

Following a review of the lay and medical evidence, the Board finds the evidence is at least evenly balanced as to whether, prior to May 25, 2011, the migraines produced characteristic prostrating attacks occurring on an average once a month over the several months.  The Board reasonably infers that the manifestations described at his hearing were present prior to the hearing, as he was discussing events that had happened over the period of his claim, and a liberal reading of the treatment record for that time period allows for such a conclusion.  Thus, a 30 percent rating is warranted prior to May 25, 21011.  

However, he does not demonstrate, and the record does not approach a showing of very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability.  The Veteran has testified that he makes adjustments to his working environment and takes some time off approximately once per month for a migraine episode.  He testified in essence that he was able to manage the symptoms while doing his job by making accommodations noted above.  This supports that his attacks do not produce not economic inadaptability.  The record does not contradict his description.  As such entitlement to an increased rating in excess of 30 percent for migraine headaches prior to May 25, 2011, is denied.  
      
      
      
      
      
      
      C.  Lumbar Strain

The Veteran's lumbar strain is rated under Diagnostic Code 5237 pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

At a December 2008 VA contract examination, the Veteran reported low back pain since 1998, with pain now twice a month and lasting about 2 days.  There was no loss of bowel or bladder function, but he reported crushing, aching, and sharp pain spontaneously, relieved by Flexeril and/or tramadol.  He noted relief with chiropractic care; he avoided heavy lifting.  He stated that he experienced no incapacitating episodes.  Examination revealed normal gait and head position with symmetry in appearance, and normal curves of the spine.  There was no radiating pain on movement and muscle spasms were absent.  There was no tenderness noted and straight leg test was negative bilaterally.  There was no ankylosis.  Range of motion of the spine was flexion 80 degrees with pain (0 to 90 being normal), extension 30 degrees (0 to 30 being normal), bilateral lateral flexion to 30 degrees with pain (0 to 30 being normal), and bilateral rotation to 30 degrees (0 to 30 being normal).  The combined range of motion was 230 degrees. There was no additional loss of motion in degrees after repetitive motion, but there was pain, fatigue weakness, lack of endurance and incoordination.  There was no evidence of intervertebral disc syndrome (IVDS).  X rays revealed no abnormalities, and the examiner diagnosed lumbar strain.  

The Veteran underwent additional VA-contract examination of the back in June 2011.  The pain level was reported as severe, exacerbated by physical activity and stress, relieved by rest, Percocet and chiropractic care.  Pain severely limited function during a flare-up.  Ranges of motion included flexion to 40 degrees, extension to 30 degrees, bilateral lateral and flexion and rotation to 30 degrees. The combined range of motion was 190 degrees. There was no additional loss of motion in degrees after repetitive motion.  There was no evidence of IVDS.  There was no radiculopathy or other neurologic abnormality.  Muscle spasm was moderate and did not produce abnormal gait.  There was severe tenderness on movement and palpation. Spinal contour was preserved.  There was moderate guarding of movement and weakness.  Muscle tone and musculature were normal.  Straight leg raising was positive.  There was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.  The effect of the condition on usual occupation was functional limitation due to chronic pain, reduced range of motion and weakness.  The effect of the condition on daily activity was to avoid strenuous physical activity lifting and carrying heavy weight, and to continue treatment and follow up with his primary care provider.  

The Veteran underwent additional VA examinations of the back in February 2015 and December 2016.  In February 2015, ranges of motion included flexion to 80 degrees with pain, extension 25 degrees with pain, bilateral lateral flexion to 25 degrees with pain, and bilateral rotation to 25 degrees with pain.  The combined range of motion was 205 degrees.  There was no additional loss of motion in degrees after repetitive motion.  There was no spasm and ankylosis was not noted.  Gait was normal, there was no guarding and spinal contour was not abnormal.  There was no evidence of IVDS.  Strength and sensory testing was normal.  Straight leg raising was negative.  There was no radiculopathy or other neurologic abnormality.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was assessed as pain and difficulty picking anything up; it was noted that just walking for 5 minutes led to terrible pain.  The degree of range of motion loss during pain on use or flare-ups was approximately additional limitation in flexion 10 degrees, additional limitation in extension 5 degrees.  

In December 2016, the examiner diagnosed degenerative disk disease of the lumbar spine.  The Veteran reported chronic daily low back pain, treated with chiropractic care, physical therapy, metaxalone and diclofenac.  Examination revealed no ankylosis.  Range of motion of the spine was flexion 45 degrees, extension to 5 degrees, bilateral lateral flexion and rotation to 20 degrees.  The combined range of motion was 130 degrees.  There was no additional loss of motion in degrees after repetitive motion.  Pain, fatigue weakness, and incoordination did not limit functional ability with use over time.  There was no evidence of IVDS or neurologic abnormalities.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Imaging studies reportedly documented arthritis and MRI in January 2016 showed mild degenerative changes without significant spinal canal or neural foraminal stenosis.  As to functional impact, it was noted that he recently worked in facilities management, but was recently discharged because of his inability to lift, bend, and carry and had been unemployed for 2 months.  He reported his gait was not somewhat imbalanced and he was experiencing right knee pain as a result.  

Based upon the objective testing, the decision to award varying ratings appears outwardly supportable.  However, the decision to assign 10, 20, 10 then 20 during this initial rating period results in a rollercoaster of an evaluation that is not truly consistent with the Veteran's disability picture.  When viewed in the context of the entire examination and treatment record, his symptoms can be reasonably inferred to describe a fairly constant state of limitation of the low back.  The Board shall assign an evaluation that provides the greatest degree of stability of the evaluation, consistent with the overall appearance of the Veteran's back disability.  See 38 C.F.R. § 3.44, 4.2, 4.7, 4.21 (2016).  Accordingly, the Board finds that the evidence more nearly approximates a 20 percent rating than a 10 percent rating for the period prior to June 12, 2011, and from January 30, 2015, to December 13, 2016.  

However, the relevant VA rating criteria are not met as to a rating in excess of 20 percent at any time.  That is, the rating schedule requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent rating); neither of which are shown.  Specifically, all of the spine examinations affirmatively reflect findings of forward flexion in excess of 30 degrees and no ankylosis, and no other medical evidence of record reflects any such limitation of flexion or favorable ankylosis of the spine.  

Additionally, the examinations contain affirmative evidence of no IVDS and therefore no incapacitating episodes for IVDS.  The treatment record does not support incapacitating episodes.  Thus, the relevant VA rating criteria are not met or approximated as to a rating in excess of 20 percent prior.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5   (2011). As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint. Correia v. MacDonald, 
28 Vet. App. 158 (2016 ).  The Board finds that the principles articulated in Correia are satisfied here.  The Veteran did not raise the applicability of 38 C.F.R. § 4.59, and the Board finds that it is not applicable here. The rating criteria do not specify that spinal measurements should be made under some form of lifting or weight bearing condition, and this is not a feature of normal back motion as would be applicable to a joint such as the knee.  In the examinations noted above, passive motion was not specifically noted, but it is reasonable to a lay person that assisted motion would be greater than active motion and less favorable to the Veteran's rating. Thus, the failure to measure passive motion of the spine is harmless error.

The Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as generally described.  This was described throughout the appeal period in fairly consistent terms.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of 20 percent.  These complaints have been considered by the Board in assigning the current rating.  The competent and probative evidence of record does not indicate significant additional functional loss attributed to the Veteran's low back complaints nor are the requisite incapacitating episodes shown.  Also, the record does not demonstrate any associated objective neurological abnormalities that should be rated separately, as examiners indicate that these are not present.  

Accordingly, the 20 percent rating adequately represents any functional impairment attributable to the disability at all relevant times.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 20 percent at any time during the pendency of the claim for the lumbar strain.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Veteran has described functional impairment and limitations due to his lumbar spine disability, and he reported on 2016 examination that he lost a job due to certain orthopedic limitations, he has not claimed to be unemployable due to this disability.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Parenthetically, the Board notes that the Veteran has been in receipt of a 100 percent combined schedular rating effective from January 2013.  




ORDER

An rating of 20 percent is awarded for lumbar strain prior to June 12, 2011, and from January 30, 2015, to December 13, 2016, subject to the laws governing the award of monetary benefits; a rating in excess of 20 percent is denied at all times pertinent to the claim. 

An initial 30 percent rating is assigned for migraines prior to May 25, 2011; a rating in excess of 30 percent prior to May 25 2011 is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


